Title: To George Washington from Matthias Ogden, 14 April 1783
From: Ogden, Matthias
To: Washington, George


                        
                            Sir
                            Elizth Town 14th April 1783
                        
                        I have had the honor to recieve your Excellencys permission, to go to France; I have written to the President
                            of Congress, & flatter myself that I shall not find difficulty in obtaining their approbation.
                        Altho my buisness will be mercantile yet I shall travel in Regimentals; an honorable certificate from your
                            Excellency, will therefore be a far greater benefit to me, than any other letter recommendatory which can possibly be
                            obtained.
                        If from my military character, your Excellency judges I merit this honor, I am certain I shall recieve it,
                            and consider my time well spent to have deserved it. Should your Excellency honor me with any commands, I shall execute
                            them with the greatest care & punctuality. I am with the greatest respect Your Excellencys most obedt humble
                            servant
                        
                            M. Ogden
                        
                    